DECISION OF DISMISSAL
This matter is before the Court on Defendant's Motion to Dismiss (Motion), filed September 15, 2011. This is the second motion filed by Defendant requesting dismissal of the case. For the reasons set forth below, Defendant's Motion is granted.
Defendant has requested dismissal because Plaintiffs have failed to follow two court orders requiring them to allow Defendant access to the subject property for inspection. The court first ordered Plaintiffs to allow inspection during a case management hearing held June 6, 2011. Plaintiffs verbally agreed to the inspection during that proceeding, but thrice failed to respond to Defendant's attempts to arrange for such inspection. It was at that point that Defendant filed its first Motion to Dismiss on August 25, 2011. The court denied that motion by order issued September 1, 2011.
However, pursuant to the court's September 1, 2011, Order, Plaintiffs were required "to submit to a full inspection of the subject property by Defendant no later than September 12, 2011[,]" or the court would dismiss the appeal. Plaintiffs failed to comply with the court's September 1, 2011, Order. Accordingly, Defendant filed its second Motion to Dismiss on September 15, 2011, indicating that "Plaintiffs have not contacted the Assessor's office to allow an inspection of the subject property as required by the Court's order dated September 1, 2011." Plaintiffs did not respond to Defendant's September 15, 2011, Motion within the 10 days *Page 2 
provided by court rule. Tax Court Rule-Magistrate Division (TCR-MD) 6 B (1).1 That rule provides in relevant part: "For motions filed after the case management conference, unless otherwise specified by the court, a response is due 10 days after the date of service of the motion[.]"
Seeking to give Plaintiffs an opportunity to respond to Defendant's request for dismissal, the court, on September 22, 2011, scheduled a telephone case management hearing on September 26, 2011, at 3:00 p.m. Court staff telephoned the parties on September 22, 2011, and sent written notice of the proceeding to both parties. Plaintiffs did not appear for the September 26, 2011, hearing. Defendant's representative, Glen White (White), did appear. White advised the court that he received the call from court staff apprising him of the upcoming hearing and received the court's hearing notice on Friday, September 23, 2011. Plaintiffs' repeated failures to comply with this court's orders for an inspection of the subject property warrant dismissal. Plaintiffs were cautioned of that outcome by the court in its September 1, 2011, Order. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed; and
IT IS THE FURTHER DECISION OF THIS COURT that the trial set for October 3, 2011, is canceled.
Dated this ____ day of September 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR. *Page 3
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon September 30, 2011. The Court filed and entered this documenton September 30, 2011.
1 References to the rules of the magistrate division are to those in effect as of February 8, 2011. *Page 1